Citation Nr: 0332839	
Decision Date: 11/24/03    Archive Date: 12/01/03	

DOCKET NO.  02-14 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for arteriosclerotic heart disease with angina and 
hypertension, status postoperative pacemaker implant.   

2.  Entitlement to an effective date prior to April 1, 2000, 
for a total evaluation based on individual unemployability 
due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that granted a total evaluation 
based on individual unemployability effective April 1, 2000.  
The veteran, who had active service from May 1966 to April 
1968, expressed disagreement with the effective date assigned 
and the case was forwarded to the Board for appellate review.  


REMAND

A preliminary review of the record discloses that following 
the November 1999 rating decision which granted service 
connection for the veteran's heart disease, the veteran 
submitted a statement dated in January 2000 which clearly 
expressed disagreement with the initial evaluation assigned 
for his disability and requested a 100 percent evaluation.  
The RO subsequently assigned a 100 percent evaluation for the 
veteran's disability from January 1, 2000, but discontinued 
that evaluation and assigned a 60 percent evaluation 
effective April 1, 2000.  The veteran expressed disagreement 
with the effective date of the total evaluation and began 
this appeal.  However, the RO has never addressed the 
veteran's Notice of Disagreement with respect to the initial 
evaluation assigned for his disability.  This matter is 
inextricably intertwined with the issue prepared by the RO 
for appellate review and must be addressed by the RO prior to 
further appellate review.  

The Board acknowledges that a January 2003 statement from the 
veteran accompanying the submission of additional evidence he 
waived "any possibility of remanding this appeal" and 
requested the BVA to make a final decision.  However, simply 
put, the RO has not prepared for appellate review the issue 
that is central to his disagreement, specifically, the 
veteran's disagreement with the initial 60 percent evaluation 
assigned for his disability following the grant of service 
connection.  While the Board has jurisdiction to return this 
matter to the RO for issuance of a Statement of the Case with 
respect to this matter, Manlincon v. West, 12 Vet. App. 238, 
240 (1999), the Board does not have jurisdiction to enter a 
decision on this matter because the veteran has not submitted 
a Substantive Appeal after the issuance of a Statement of the 
Case with respect to the issue of entitlement to a higher 
initial evaluation for his disability.  In this regard, the 
Board notes that appellate review of a decision by the RO is 
initiated by a claimant's filing of a timely Notice of 
Disagreement with the RO and is perfected by the claimant's 
filing a Substantive Appeal with the RO.  Fenderson v. West, 
12 Vet. App. 119, 128 (1999).  Thus, while the Board 
acknowledges the veteran's request essentially for a prompt 
decision by the Board, the Board does not have jurisdiction 
to enter a decision with respect to a higher initial 
evaluation for the veteran's disability since the record does 
not reflect that the RO has issued a Statement of the Case, 
nor has the veteran submitted a Substantive Appeal with 
respect to this issue.  

Lastly, the Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist the claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, the record on appeal does not reflect that the 
veteran has been adequately notified of the VCAA, and more 
specifically, that the veteran has been informed of the 
information or evidence necessary to substantiate his claims, 
as well as the evidence the VA would seek to provide and 
which evidence the veteran was to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error.  

Given guidance from the Court, this procedural error must be 
addressed prior to final appellate review.  The Board also 
notes that in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response contained in 38 C.F.R. 
§ 3.159(b)(1) as consistent with 38 U.S.C.A. § 5103(b)(1).  
This decision will likely have bearing on the notice to the 
veteran concerning the VCAA.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:  

1.  In addition to the development 
requested below, the RO should consider 
the veteran's claim under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice and assistance 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002), the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, supra, 
as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.  

2.  The RO should issue a Statement of 
the Case with respect to the issue of 
entitlement to an initial evaluation in 
excess of 60 percent for arteriosclerotic 
heart disease with angina and 
hypertension, status post pacemaker 
implant.  The veteran is advised that 
should he desire to continue his appeal 
with respect to this issue he must file a 
timely Substantive Appeal in order for 
the Board to consider this issue.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



